FILED
JuNso 2017

C!¢rk. U.S. Dl¢tr|ct & Bankruptcy
UNITED STATES DISTRICT COURT commuting umw of Co|umb|a
FOR THE DISTRICT OF COLUMBIA

CRAIG SMITH,
Plaintiff,
v. Civil Action No. l7-1126 (UNA)
TROY PATTON, et al., v
Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint without

prej udice.

The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘ give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]”’ Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (l957)).
Further, a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Although a pro se complaint is
“held to less stringent standards than formal pleadings drafted by lawyers,” Erz`ckson v. Pardus,
551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation omitted), it too, “must
plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of

misconduct,”’ Atherton v. Dz'strict of Columbia Office of the Mayor, 567 F.3d 672, 681-82 (D.C.

Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79). As drafted, the complaint fails to meet these

goals.

In conclusory fashion, plaintiff deems each defendant a “pubic [sic] threat” and “an
identity thief.” Compl. at l. Further, plaintiff considers each defendant a threat to the operations
of a campaign, z'a'., yet fails to allege facts to support his contention. The complaint alleges no
facts from which the Court could infer more than the mere possibility of defendants’ misconduct
Accordingly, the Court will dismiss the complaint and this civil action without prejudice An

Order is issued separately.

DATE; 2 11 €Z&/?» /)@ZM/»W/ 84 £%//

United States'l)istrict Judge l